Exhibit PhotoAmigo, Inc. 924 Olive Street Santa Barbara, California93101 Re:Registration Statement on Form S-1 Ladies and Gentlemen: We are counsel for PhotoAmigo, Inc., a Nevada corporation (the “Company”), in connection with the proposed public offering under the Securities Act of 1933, as amended, of up to an aggregate of 1,162,000 shares of its $0.001 par value common stock (“Common Stock”) to be offered by certain selling stockholders of the Company through a Registration Statement on Form S-1 (“Registration Statement”) as to which this opinion is a part, to be filed with the Securities and Exchange Commission (the “Commission”). In connection with rendering our opinion as set forth below, we have reviewed and examined originals or copies identified to our satisfaction of the following: (1) Articles of Incorporation and amendments thereto, of the Company as filed with the Secretary of State of the state of Nevada; (2) Corporate minutes containing the written deliberations and resolutions of the
